DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Hou (US 20090324010 A1, hereinafter “Hou”)
Kim (US 20150265920 A1, hereinafter “Kim”)

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an extraction unit…, an estimation unit…, a control unit…, association unit in claims 1-14, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 20090324010 A1, hereinafter “Hou”).
Regarding claims 1, 13, 15 and 16:
(Hou [0002], figs. 1 and 3, where Hou teaches or suggests a control apparatus, system, non-transitory computer readable program (computer), and method) comprising:
an extraction unit configured to extract a subject from an image captured by an image capturing apparatus (Hou [0008], where Hou teaches tracking subject in image capturing by at least one camera. To track the subject the subject has to be extracted and/or separated from other subjects or other element in the image);
an estimation unit configured to estimate a skeleton of the subject extracted by the extraction unit (Hou [0008], [0025], wherein the characteristic of the subject identification and tracking include determining skeleton features of the subject); and
a control unit configured to control an angle of view of the image capturing apparatus based on a result of the estimation by the estimation unit (Hou [0008], [0023], [0025], where Hou teaches controlling the angle of the camera for capturing the image based on the characteristics features estimation such as the skeleton of the subject
Hou fails to explicitly teach that the extracting the subject from the image capture.
However, Hou teaches detecting a target object or subject from images captured by a camera device and perform tracking of the subject (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to extract the subject to bet tracked from background and other elements in the image such that the subject is not mixed up and taking for another and vice versa.

Regarding claim 2:
Hou teaches wherein the estimation unit identifies a centroid position of the subject based on the skeleton of the subject and estimates a motion of the subject based on the centroid position (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, where the center of gravity is determine based on the characteristics of the subject which can be a skeleton of the subject).
Regarding claim 3:
Hou teaches wherein the estimation unit identities an orientation of the subject based on the skeleton of the subject and estimates a motion of the subject based on the orientation (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, where the system perform subject tracking that includes direction and how the subject moves).
Regarding claim 14:
Hou in view of Kim teaches further comprising the image capturing apparatus (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 20090324010 A1, hereinafter “Hou”) and in view of Kim (US 20150265920 A1, hereinafter “Kim”).
Regarding claim 4:
Hou teaches all the limitations of this claim except further comprising an association unit configured to associate a first subject set as an image capturing target with a second subject, the second subject being captured in the image and being different from the first subject, wherein the 
However, Hou teaches estimating the motion of a subject based on the skeleton of the subject. And Kim teaches associating a first object with a second object in the same image the first object and the second object are different and are in the same image and the distance between the first object and the second object is calculated (Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13). 
Therefore, taking the teachings of Hou and Kim as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to track more than one subject based on the skeleton, in order to determine their location with respect to each other such two people, one person and a car and if the person is in the car or not, a person and a dog, etc.
Regarding claim 5:
Hou in view of Kim teaches wherein the association unit associates the second subject with the first subject based on a distance between the first subject and the second subject (Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).
Regarding claim 6:
Hou in view of Kim teaches wherein the association unit associates the second subject with the first subject, the second subject being at a shortest distance away from the first subject (Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).
Regarding claim 7:
Hou in view of Kim teaches wherein the estimation unit estimates a motion of the first subject based on a result of the estimation of the motion of the second subject (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).
Regarding claim 8:
Hou in view of Kim teaches wherein the result of the estimation of the motion of the first subject includes a result of estimation of a movement amount of the first subject, and the control unit determines a control amount for controlling an angle of view of the image capturing apparatus based on the result of the estimation of the movement amount of the first subject (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).

Regarding claim 9:
Hou in view of Kim teaches wherein the control unit controls at least one of a direction and a magnitude of the angle of view in a manner such that the first subject is captured within the angle of view (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).
Regarding claim 10:
Hou in view of Kim teaches wherein the control unit controls a magnification ratio of the image capturing, apparatus in a manner such that the skeleton of the second subject is captured within an angle of view of the image capturing apparatus and an enlarged image of the second subject is captured, wherein the extraction unit extracts the second subject from the image obtained by capturing an enlarged image of the second subject, and wherein the estimation unit estimates a motion of the second subject extracted by the extraction unit (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13, where the combination teaches zooming to capture the subject as desired and preferable centered and angle of view while performing tracking of the object).
Regarding claim 11:
Hou in view of Kim teaches wherein the control unit controls the magnification ratio of the image capturing apparatus in a manner such that a predetermined number of the second subjects are captured within the angle of view of the image capturing apparatus, the predetermined number of the second subjects being subjects at a shorter distance away from the first subject than others (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).
Regarding claim 12:
Hou in view of Kim teaches wherein the second subject is a human body, and wherein the estimation unit estimates a motion of the human body based on skeleton information about a skeleton of the human body (Hou [0005], [0008], [0023], [0025], [0039], claim 1, fig. 1, Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13; Kim [0028], [0128], [0223], [0236], [00250], figs. 1, 6, 7, 11 and 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                            September 2, 2021